ORDER

PER CURIAM:
AND NOW, this 17th day of July, 2002, John J. Hykel having been suspended from practice before the Immigration Courts, the Board of Immigration Appeals and the Immigration and Naturalization Service for a period of two years by the Consent Order of the Immigration Court dated February 7, 2002; the said John J. Hykel having been directed on May 8, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that John J. Hykel is suspended from the practice of law in this Commonwealth for a period of two years, retroactive to January 23, 2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.